      Case 18-34658 Document 328-3 Filed in TXSB on 08/05/19 Page 1 of 2



                                         Exhibit C

                                   Liquidation Analysis



Houtex Liquidation Analysis
                                     Ch 11 Liquidation               Ch 7 Liquidation
                                    Low            High             Low            High
Assets
Lynbrook House                   $2,200,000.00   $2,500,000.00   $2,200,000.00   $2,500,000.00
CD at Independent Bank [$250K]     $250,000.00     $250,000.00     $250,000.00     $250,000.00
Houtex Remnant Assets                    $0.00   $2,000,000.00           $0.00   $2,000,000.00
Gross Proceeds                   $2,450,000.00   $4,750,000.00   $2,450,000.00   $4,750,000.00
Lynbrook Closing Costs
CommunityBank                    $1,673,490.89   $1,673,490.89   $1,673,490.89   $1,673,490.89
Taxes                              $210,000.00     $210,000.00     $210,000.00     $210,000.00
Other Closing Costs                $150,000.00     $150,000.00     $150,000.00     $150,000.00
Bankruptcy Costs
DIP Financing                     $125,000.00     $164,583.00      $125,000.00     $164,583.00
Ch 11 Professional Fees            $75,000.00     $100,000.00       $75,000.00     $100,000.00
Ch 7 Trustee Fees                                                   $18,250.00     $101,250.00
Ch 7 Professional Fees                                              $50,000.00     $100,000.00
Total Costs                      $2,233,490.89   $2,298,073.89   $2,301,740.89   $2,499,323.89
Net Proceeds Available to          $216,509.11   $2,451,926.11     $148,259.11   $2,250,676.11
Unsecured Creditors




Shadywood Liquidation Analysis
                                     Ch 11 Liquidation               Ch 7 Liquidation
                                    Low            High             Low            High
Assets
Remnant Assets                     $60,000.00     $400,000.00      $60,000.00     $400,000.00
Gross Proceeds                     $60,000.00     $400,000.00      $60,000.00     $400,000.00
Bankruptcy Costs
DIP Financing                       $60,000.00    $120,788.00       $60,000.00    $120,788.00
Ch 7 Trustee Fees                                                        $0.00     $15,750.00
Ch 7 Professional Fees                                              $10,000.00     $25,000.00
Total Costs                        $60,000.00     $120,788.00       $70,000.00    $161,538.00
Net Proceeds Available to               $0.00     $279,212.00     ($10,000.00)    $238,462.00
Unsecured Creditors
     Case 18-34658 Document 328-3 Filed in TXSB on 08/05/19 Page 2 of 2



Looscan Liquidation Analysis
                                Ch 11 Liquidation                Ch 7 Liquidation
                               Low            High              Low            High
Assets
Remnant Assets                 $60,000.00       $400,000.00    $60,000.00    $400,000.00
Gross Proceeds                 $60,000.00       $400,000.00    $60,000.00    $400,000.00
Bankruptcy Costs
DIP Financing                  $60,000.00       $116,524.00     $60,000.00   $116,524.00
Ch 7 Trustee Fees                                                    $0.00    $15,750.00
Ch 7 Professional Fees                                          $10,000.00    $25,000.00
Total Costs                    $60,000.00       $116,524.00     $70,000.00   $157,274.00
Net Proceeds Available to           $0.00       $283,476.00   ($10,000.00)   $242,726.00
Unsecured Creditors




                                            2
